                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE

PHILIP W. ELGIN, JR.,                       )
                                            )
             Plaintiff,                     )
                                            )
v.                                          )      No.:   4:17-CV-58-TAV-CHS
                                            )
NURSE TONYA and                             )
NURSE BECKY,                                )
                                            )
             Defendants.                    )


                                        ORDER

      For the reasons set forth in the memorandum opinion filed today, this pro se

prisoner’s complaint for relief filed under 42 U.S.C. § 1983 is DISMISSED for want of

prosecution pursuant to Fed. R. Civ. P. 41(b). Because the Court CERTIFIED in the

memorandum opinion that any appeal from this order would not be taken in good faith,

should Plaintiff file a notice of appeal, he is DENIED leave to appeal in forma pauperis.

See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24.

      The Clerk is DIRECTED to close the file.

      IT IS SO ORDERED.


                                  s/ Thomas A. Varlan
                                  UNITED STATES DISTRICT JUDGE
